tcmemo_2009_228 united_states tax_court ernestine forrest petitioner v commissioner of internal revenue respondent docket no filed date ernestine forrest pro_se michael k park for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax after concessions the issue for decision is whether petitioner is entitled to deduct petitioner concedes respondent’s adjustment to alternative_minimum_tax liability and that her expense for airfare to an american bar association aba meeting cannot be deducted because the aba reimbursed her certain business_expenses under sec_162 we hold that she is not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california at the time she filed her petition petitioner was admitted to practice law in california in and in colorado in before petitioner worked as a contract attorney performing various legal services eg researching legal issues attending hearings etc on behalf of other attorneys she represented her own clients on occasion but this was rare in some cases petitioner became an employee of the attorney or law firm she worked for from until her employment was terminated in she worked as a securities regulator for the california department of corporations the department petitioner worked as a contract attorney again in but not at all during and in petitioner decided once again to try to work as a contract attorney she attended the aba midyear meeting in seattle washington on february while there she attended unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure a women’s caucus luncheon a solo and small firm lawyers breakfast caucus and seminars on securities law petitioner networked with colleagues and informed them she was available as a contract attorney to perform various legal services on their behalf petitioner also purchased various supplies including a computer printer paper products etc as well as telephone fax and internet services between january and date petitioner attempted to be reinstated as a securities regulator by the department and eventually filed suit against the department in she used some of the supplies she had purchased to assist in her reinstatement efforts before petitioner secured any clients or earned any income as a contract attorney in she was reinstated by the department and returned to work on or around march on date petitioner filed form_1040 u s individual_income_tax_return for return she included with her return schedule a itemized_deductions on schedule a petitioner claimed dollar_figure in deductions for other expenses which the irs did not question petitioner attached to schedule a a listing of these expenses summarized as follows business travel to professional conventions dollar_figure professional fees dues education costs etc dollar_figure mail and photocopy costs dollar_figure computer internet and supplies dollar_figure business telephone and fax dollar_figure litigation expenses and attorney’s fees dollar_figure business use of car dollar_figure total dollar_figure petitioner did not include schedule c profit or loss from business or form_6251 alternative minimum tax--individuals with her return respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax arising from petitioner’s failure to report alternative_minimum_tax amt liability petitioner timely filed a petition with this court she concedes the amt_adjustment but asserts that dollar_figure of her expenses reported on schedule a should be recast as schedule c business_expense deductions opinion petitioner has neither claimed nor shown that she satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly the the dollar_figure of expenses petitioner claims she paid in connection with the alleged trade_or_business consist of the following dollar_figure to costco for office supplies and miscellaneous items dollar_figure to office depot dollar_figure to the seattle hilton hotel dollar_figure to the commission on women in the profession dollar_figure to the clerk of the supreme court dollar_figure to federal express for the aba dollar_figure to pacific bell dollar_figure to the los angeles county bar association for dues dollar_figure to the state bar of california dollar_figure to the aba and dollar_figure to staples for paper and other supplies burden_of_proof is on petitioner to show that respondent’s determination set forth in the notice_of_deficiency is incorrect see rule a 290_us_111 deductions are a matter of legislative grace petitioner has the burden of showing that she is entitled to any deduction claimed see rule a 292_us_435 petitioner argues that during she carried on a trade_or_business ie she worked as a contract attorney providing legal services to other attorneys and that she paid certain expenses in connection with this alleged trade_or_business respondent argues petitioner was not engaged in a trade_or_business because she admittedly had no clients and reported no income related to the activity during sec_162 allows a deduction for ordinary and necessary expenses paid during the taxable_year in carrying on any trade_or_business in order for the expenses to be deductible under sec_162 the expenses must relate to a trade_or_business functioning at the time the expenses were incurred 93_tc_684 affd in part and remanded in part on another issue per order 10th cir date sec_1_162-1 income_tax regs whether a taxpayer’s activities constitute the carrying on of a trade_or_business requires an examination of the facts and circumstances of each case 480_us_23 312_us_212 62_tc_781 affd without published opinion 519_f2d_1406 7th cir the u s court_of_appeals for the ninth circuit the court to which this case would be appealable has held that to constitute a trade_or_business ‘the taxpayer’s primary purpose for engaging in the activity must be for income or profit ’ smith v commissioner 182_f3d_927 9th cir quoting commissioner v groetzinger supra pincite affg without published opinion tcmemo_1997_503 warden v commissioner 111_f3d_139 9th cir affg without published opinion tcmemo_1995_176 barter v commissioner 980_f2d_736 9th cir affg without published opinion tcmemo_1991_124 an income-producing activity also must be regular and continuous to be a trade_or_business finnegan v commissioner tcmemo_1997_486 adopting the reasoning of the tax_court affd without published opinion 168_f3d_498 9th cir thus for a taxpayer to be engaged in a trade_or_business the taxpayer’s involvement in the activity must be regular and continuous and the taxpayer’s primary purpose for engaging in the activity must be for income or profit commissioner v groetzinger supra pincite petitioner argues that her activity was a continuation of a trade_or_business carried on previously ie in the 1980s and in however even if her activities in the past amounted to a trade_or_business which we do not decide there was a substantial lack of continuity between her prior work and her efforts in petitioner did not work as a contract attorney between and while she worked for the department she also did not work as a contract attorney in or and her activity in was sporadic accordingly under the facts of this case petitioner’s activity in was not a continuation of a trade_or_business carried on in any previous period petitioner did not decide to work as a contract attorney until mid-january of and she returned to work with the department on or around march of that year therefore the alleged trade_or_business existed only from mid-january to late march or just over months this is not a substantial time period even though petitioner expended some time and effort in an attempt to find work as a contract attorney during this period her involvement was not regular and continuous her only activity was her attendance at the aba meeting for days in february at which petitioner marketed herself to other we do not decide whether a trade_or_business could be found in a 2-month period under a different set of facts and circumstances attorneys she did not negotiate for or perform any legal services as a contract attorney for any party during this period finally she abandoned her efforts upon returning to the department in late march accordingly her activity was neither regular nor continuous we conclude that petitioner’s activity as a contract attorney in was not regular and continuous having so decided we need not decide whether petitioner’s primary purpose for engaging in the activity was to earn a profit see finnegan v commissioner supra holding_real_estate activity was not a trade_or_business because time and effort devoted to it was not regular and continuous and declining to decide whether there was a profit_motive therefore we hold that petitioner’s activity in did not amount to a trade_or_business conclusion after reviewing all of the facts and circumstances we conclude that petitioner failed to prove the existence of a trade_or_business as a contract attorney in accordingly she is not entitled to deduct business_expenses under sec_162 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
